NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-1125-17T2

IN THE MATTER OF SHIRLEY
SAVAGE, DEPARTMENT OF
HUMAN SERVICES, ANCORA
PSYCHIATRIC HOSPITAL.
_____________________________

                Submitted March 25, 2020 – Decided April 28, 2020

                Before Judges Koblitz and Gooden Brown.

                On appeal from the New Jersey Civil Service
                Commission, Docket Nos. 2013-2273 and 2013-2274.

                Shirley Savage, appellant pro se.

                Gurbir S. Grewal, Attorney General, attorney for
                respondent Department of Human Services, Ancora
                Psychiatric Hospital (Donna Sue Arons, Assistant
                Attorney General, of counsel; Elizabeth A. Davies,
                Deputy Attorney General, on the brief).

                Gurbir S. Grewal, Attorney General, attorney for
                respondent Civil Service Commission (Dominic Larue
                Giova, Deputy Attorney General, on the statement in
                lieu brief).

PER CURIAM
      Shirley Savage, a former human services assistant at Ancora Psychiatric

Hospital (Ancora), appeals from the September 21, 2017 final agency decision

of the Civil Service Commission (Commission), adopting the initial decision of

the administrative law judge (ALJ). The ALJ upheld Ancora's termination of

Savage's employment for conduct unbecoming a public employee, and other

sufficient cause, namely, violating facility-safety policies. We affirm.

      We glean these facts from the record. While working at Ancora, Savage

was assigned to "one-to-one" continuous monitoring of a single at-risk patient.

She was expected to record her observations of the patient during her shift, and

she was not permitted to leave her post or sign out of her shift until relieved by

another staff member. Pursuant to Ancora's operating procedures, staff working

a double shift were to be relieved first.

      On January 17, 2013, Savage was served with two preliminary notices of

disciplinary action related to two separate incidents during which she left her

work assignment without authorization. The first incident occurred on October

13, 2012, and the second occurred on January 11, 2013. Following departmental

hearings, Savage was served with two final notices of disciplinary action,

sustaining the charges and terminating her employment, effective January 22,

2013. Savage appealed both decisions and the matters were transmitted to the


                                                                           A-1125-17T2
                                            2
Office of Administrative Law (OAL) as contested cases. See N.J.S.A. 52:14B-

1 to -15; N.J.S.A. 52:14F-1 to -13.

      During the ensuing OAL hearing, conducted on three non-consecutive

days, the matters were consolidated. A total of five staff members testified for

Ancora, and a video was introduced in connection with the January 11, 2013

incident. Savage testified on her own behalf as to both incidents.

      Remi Etokhana, a human services assistant, testified that on both

occasions, Savage left her one-to-one patient before formally transferring her

duties to another staff member. Patricia Greer, an aide, James Ronchetti, a

nurse, and Adetutu Ogunleye, a charge nurse, corroborated portions of

Etokhana's accounts. Ogunleye explained that responsibility for a patient was

actually transferred from one staff person to another when the incoming staff

person takes the clipboard from the outgoing staff person and both sign off.

      Edmund Dillon, Ancora's Section Chief, explained the shift change

policies and purpose. He testified that when a staff member is assigned to

relieve another, after the two discuss the patient's condition, the incoming staff

member "take[s] a clipboard" and "sign[s] off the outgoing [staff member]." The

outgoing staff member then "signs the final time," to certify the time the

outgoing staff member was relieved, and the incoming staff member "sign[s] at


                                                                          A-1125-17T2
                                        3
the bottom of the sheet," indicating that he or she assumed responsibility for the

patient at that time. At that point, the outgoing staff member is permitted to

leave. Dillon explained that staff members cannot leave one-to-one patients

unattended because of the risks posed by these patients. According to Dillon, in

one instance, an aggressive patient was left unattended and an employee was

stabbed as a result. Dillon also testified that under the shift-change policy, the

outgoing staff member will advise the incoming staff member who has worked

a double shift because that staff member should be relieved first.

      Regarding the October 13, 2012 incident, Ogunleye testified she had

assigned Etokhana to relieve a pool nurse who had been working sixteen hours.

Etokhana testified that when she arrived at 11:30 p.m. to begin her shift, she

observed Savage walk away from her patient notwithstanding the fact that she

had informed Savage that she was not assigned to relieve her. Greer confirmed

that she observed Savage leave through the exit door of the ward at

approximately 11:40 p.m. Ogunleye caught up to Savage and directed her to

return to her patient because she had not been relieved of her duties. However,

Savage ignored her and walked away. Ogunleye then assigned Greer to take

responsibility for Savage's patient and reported the incident to her superior.




                                                                          A-1125-17T2
                                        4
      Savage denied leaving her patient unattended on October 13, 2012. She

explained that she gave Etokhana all the pertinent information about her patient,

who was sleeping, handed Etokhana the clipboard, and left. When Etokhana

came after her and protested that she was supposed to relieve the pool nurse,

who had not been working sixteen hours as Ogunleye claimed, Savage went to

the supervisor's office and was told to go back and check on the patient. When

she returned, Greer was sitting with the patient. According to Savage, when she

left, she was entitled to be relieved, and Etokhana, to whom she had signed off,

was now responsible for her patient. She explained that whenever she worked

sixteen hours, other staff members were relieved ahead of her "because of

favoritism." After she filed written complaints, the favoritism worsened.

      Regarding the January 11, 2013 incident, Etokhana testified that although

Savage had been working a double shift, she relieved a different staff member ,

Ronchetti, because Savage refused to remove the dirty linens at her workstation

and instead left her patient unattended.      Ronchetti confirmed Etokhana's

account. Ogunleye testified that when she arrived, Etokhana informed her that

Savage had walked away, leaving her one-to-one patient, who was a suicide risk,

unattended. The outgoing-shift nurse also told Ogunleye that Savage was not




                                                                         A-1125-17T2
                                       5
watching the patient when she made the rounds at 11:30 p.m. Ogunleye assigned

Greer to the patient and reported the incident to her superiors.

      Greer testified that when she arrived at approximately 11:45 p.m., she

observed Savage's clipboard in an empty chair and Savage going out of the exit

door in the hallway leading to the supervisor's office. Greer signed off on

Savage's patient at 11:53 p.m., indicating that she took responsibility for the

patient at that time. She testified that when she signed, no one was present.

Greer also authenticated the video dated January 11, 2013, depicting her arriving

at 11:44 p.m. and Savage exiting through a rear door between 11:42 p.m. and

11:43 p.m.

      Savage again denied leaving the patient unattended. She also denied

leaving before 11:45 p.m., when she signed off.         She testified that when

Etokhana refused to relieve her after she had worked sixteen hours unless she

removed her linens, she told Etokhana the patient was fine, he was asleep, there

was no incident, and handed her the clipboard. Savage stated she initialed the

form and signed off. Savage explained that the relief procedure had nothing to

do with linens, and allowing Etokhana to relieve someone else because she

refused to remove her linens was a violation of the procedure mandating that

sixteen-hour employees had priority for relief. Savage also disputed the video


                                                                         A-1125-17T2
                                        6
as accurately depicting the time she left, explaining that the video was from an

entirely different date. In support, Savage stated that one of the patients in the

video was at Ancora in 2012, not 2013.

      In her August 24, 2017 initial decision, the ALJ noted that "the parties

offered divergent views of what occurred" during both incidents.            After

assessing the credibility of the witnesses, the ALJ made the following factual

findings:

                   Ogunleye . . . testified credibly that on the
            disputed October 13, 2012[] night, she assigned . . .
            Etokhana to relieve a pool nurse [who] had been
            working sixteen hours. As it happened, Ogunleye was
            in error regarding the pool nurse, who I [find] was at
            that point starting the first portion of a two-shift night.
            So, Savage was correct in asserting that under the shift
            relief policy, she was the person who should have been
            relieved. The testimony from various parties made
            clear that there was some fluidity in the assignments, as
            staff members often took responsibility for the first
            person they saw. I [find] that Etokhana told Savage she
            was not assigned to relieve her, but Savage forced the
            issue by leaving anyway. I [find] that when Savage was
            told to go back and check the patient, she did so, and
            that by the time of her arrival, Greer had assumed
            responsibility for the patient.

                   With regard to January 11, 2013, I [find] that the
            fluidity in assignments was even more in play.
            Etokhana testified credibly both that she had been
            assigned to relieve [Ronchetti], and that she had a
            conversation with Savage about relieving her instead
            due to the fact that Savage had worked sixteen hours.

                                                                          A-1125-17T2
                                        7
            The various comments regarding whether linen did or
            did not belong on chairs and who was supposed to do
            what in relation to it remains somewhat confused,
            except for the obvious fact that some staff members
            attached more significance to it than others did. . . .
            Ronchetti testified credibly that Etokhana gave the
            impression that she would have relieved Savage if
            Savage had pulled the cover off the chair, but Savage
            instead left.      This harmonizes with Savage's
            recollection that she recalled him telling her, "Shirley,
            just help her out by removing the linen. That's all she
            wants you to do." I [find] that Savage left, that
            Etokhana did not relieve her, and that no one was
            assigned to the patient when Greer arrived. I also find
            credible Ronchetti's testimony that he yelled after
            Savage that no one had relieved her.

                  The facility also charged Savage with neglect of
            duty in relation to signing a sheet up to 11:45 PM when
            she left at 11:40 PM. As the time on the video (11:43)
            speaks for itself, the notation made beside the 11:45
            time slot on the monitoring schedule must have been
            made earlier. Therefore, I [find] that the entry was not
            accurate.

      After applying the applicable legal principles, the ALJ concluded that

Ancora met its "burden of proving the charges . . . by a preponderan ce of the

competent, relevant, and credible evidence." The ALJ explained

            [Savage] is charged with conduct unbecoming and
            other sufficient cause, namely, violating various
            administrative policies and orders.            Conduct
            unbecoming is a term that encompasses actions
            adversely affecting the morale or efficiency of a
            governmental unit or having a tendency to destroy
            public respect in the delivery of governmental services

                                                                        A-1125-17T2
                                       8
              . . . .[1] While Savage's frustration with not getting
              relieved promptly after sixteen hours of work is
              understandable, it does not negate her duty to ensure
              that patients who are a threat to their own safety and to
              others are being watched in accordance with a
              physician's orders. The time to take the error up with
              higher level staff was after Savage had been relieved.
              In October 2012, . . . Etokhana had been directed to
              relieve someone else. While the fluidity suggested that
              Etokhana did have some latitude to relieve Savage first,
              Savage walked away without confirming that this had
              occurred. There is some truth in Savage's argument that
              Etokhana is the one that opened the possibility of harm
              coming to the patient by deciding to go ahead and
              relieve the other nurse, thereby creating the gap in
              coverage. But two failures do not create a positive
              result. Therefore, I [conclude] that savage violated the
              policy against leaving a one-on-one patient before
              another has signed onto the responsibility for that
              patient, and that in doing so she also exhibited conduct
              unbecoming by opening the patient and others to a risk
              of harm.

                     The January 2013 incident is worse because not
              one but two people—Etokhana and . . . Ronchetti—told
              Savage she had not been relieved. Further, even if
              Etokhana's linen-removal demand was unreasonable
              (which is not clear), it involves a minor effort that
              would not have significantly delayed Savage's
              departure. For whatever reason, Savage again placed
              her right to first relief above the patients' and other staff
              members' rights to a safe environment. Thus, I
              [conclude] that this action also amounted to conduct
              unbecoming and other sufficient cause in the form of
              violating facility-safety policies.


1
    See Karins v. Atl. City, 152 N.J. 532, 554-55 (1998).
                                                                              A-1125-17T2
                                           9
                   The facility also charged her with neglect of duty
            in relation to signing a sheet up to 11:45 p.m. when she
            left at 11:40 p.m. Since she left before 11:45 p.m., the
            entry was not accurate, and this action also amounted
            to conduct unbecoming.

      Turning to the penalty, the ALJ explained that in determining the

appropriate penalty, "[t]ypically, . . . numerous factors" were considered,

"including the nature of the offense, the concept of progressive discipline, and

the employee's prior record." Examining her prior record, the ALJ noted that

"[i]n her ten-year history at Ancora . . . , Savage has received a three-day

suspension in May 2008, a five-day suspension in April 2009, a reprimand in

September 2010, a thirty-day suspension in 2010, and a five-day suspension in

July 2012." Acknowledging that "progressive discipline [was] not a fixed and

immutable rule to be followed without question," the ALJ noted that "[s]ome

infractions [were] serious enough on their own to warrant termination." In

concluding "that termination [was] the appropriate penalty," the ALJ explained

that "although Savage was correct in believing that the facility's policy

prescribed relieving people who had worked sixteen hours first, her elevation of

that right above the safety of the patients and staff marked a very serious lapse

in judgment." The Commission adopted the ALJ's decision and this appeal

followed.


                                                                         A-1125-17T2
                                      10
      On appeal, Savage challenges the sufficiency of the evidence, pointing to

the related infractions by her co-workers as justification for her actions; contests

the penalty of removal as severe; and claims her rights were violated because

evidence and transcripts of the OAL and departmental hearings were withheld,

tampered with or omitted from the record. We reject Savage's contentions

regarding the sufficiency of the evidence and the appropriateness of the penalty.

Because her remaining claims, particularly those related to the withholding of

the transcripts of the departmental hearings, are either irrelevant or

unsubstantiated, we reject them without further discussion in a written opinion.

R. 2:11-3(e)(1)(E). See Appeal of Darcy, 114 N.J. Super. 454, 459 (App. Div.

1971) ("On appeal to the Civil Service Commission from a departmental

determination a hearing de novo is held at which all relevant testimony may be

introduced," and while "[t]he [d]e novo hearing before the Commission on an

administrative appeal is limited to the charges made below, it is not confined to

the precise testimony below." (citation omitted)).

      Our scope of "review of a final agency decision is limited," In re Carter,

191 N.J. 474, 482 (2007), because the "final determination of an administrative

agency . . . is entitled to substantial deference." In re Eastwick Coll. LPN-to RN




                                                                            A-1125-17T2
                                        11
Bridge Program, 225 N.J. 533, 541 (2016) (citing Univ. Cottage Club of

Princeton N.J. Corp. v. N.J. Dep't of Envtl. Prot., 191 N.J. 38, 48 (2007)).

            An appellate court will not reverse an agency's final
            decision unless the decision is "arbitrary, capricious, or
            unreasonable," the determination "violate[s] express or
            implied legislative policies," the agency's action
            offends the United States Constitution or the State
            Constitution, or "the findings on which [the decision]
            was based were not supported by substantial, credible
            evidence in the record."

            [Ibid. (alterations in original) (quoting Univ. Cottage
            Club, 191 N.J. at 48).]

      "The burden of demonstrating that the agency's action was arbitrary,

capricious[,] or unreasonable rests upon the [party] challenging the

administrative action." In re Arenas, 385 N.J. Super. 440, 443-44 (App. Div.

2006). Pertinent to this appeal, when the challenge involves findings of fact,

"[g]enerally, an appellate court does not substitute its judgment of the facts for

that of an administrative agency." Campbell v. N.J. Racing Comm'n, 169 N.J.

579, 587 (2001).     "[T]he choice of accepting or rejecting testimony from

witnesses resides with the administrative agency, and so long as that choice is

reasonably made it is accorded deference on appeal." Id. at 588. "Although an

appellate court is 'in no way bound by the agency's interpretation of a statute or

its determination of a strictly legal issue,' if substantial evidence supports the


                                                                          A-1125-17T2
                                       12
agency's decision, 'a court may not substitute its own judgment for the agency's

even though the court might have reached a different result.'" Carter, 191 N.J.

at 483 (citations omitted).

      "That deferential standard applies to the review of disciplinary sanctions

as well." In re Herrmann, 192 N.J. 19, 28 (2007). "A reviewing court should

alter a sanction imposed by an administrative agency only 'when necessary to

bring the agency's action into conformity with its delegated authority.'" Ibid.

(quoting In re Polk, 90 N.J. 550, 578 (1982)).         Thus, "when reviewing

administrative sanctions, 'the test . . . "is whether such punishment is so

disproportionate to the offense, in light of all the circumstances, as to be

shocking to one's sense of fairness."'" Id. at 28-29 (alteration in original)

(quoting Polk, 90 N.J. at 578).

      In Herrmann, the Court "acknowledged that discipline based in part on the

consideration of past misconduct can be a factor in the determination of the

appropriate penalty for present misconduct," id. at 29 (citing West New York v.

Bock, 38 N.J. 500, 522 (1962)), and "principles of progressive discipline can

support the imposition of a more severe penalty for a public employee who

engages in habitual misconduct." Id. at 30. The Court explained:

                 Although progressive discipline is a recognized
            and accepted principle that has currency in the

                                                                        A-1125-17T2
                                      13
            [agency's] sensitive task of meting out an appropriate
            penalty to classified employees in the public sector, that
            is not to say that incremental discipline is a principle
            that must be applied in every disciplinary setting. To
            the contrary, judicial decisions have recognized that
            progressive discipline is not a necessary consideration
            when reviewing an agency head's choice of penalty
            when the misconduct is severe, when it is unbecoming
            to the employee's position or renders the employee
            unsuitable for continuation in the position, or when
            application of the principle would be contrary to the
            public interest.

                  Thus, progressive discipline has been bypassed
            when an employee engages in severe misconduct,
            especially when the employee's position involves
            public safety and the misconduct causes risk of harm to
            persons or property.

            [Id. at 33.]

      Applying these principles, we are satisfied that the ALJ's factual findings,

credibility determinations, and legal conclusions, which were adopted by the

Commission under N.J.S.A. 52:14B-10(c), are supported by sufficient, credible

evidence in the record as a whole, R. 2:11-3(e)(1)(D), and are neither arbitrary,

capricious, nor unreasonable.      We are equally satisfied that, given the

circumstances, the penalty of termination was not so disproportionate to the

infraction as to shock our sense of fairness.

      Affirmed.



                                                                          A-1125-17T2
                                       14